The opinion of the Court was delivered by
Willard, A. J.
The only question presented by the plaintiff's exceptions to the Referee’s report is, whether a mortgagee of chattels has, after seizure of the mortgaged chattels,-and before the right of redemption is barred by lapse of time, or otherwise, an assignable interest under his mortgage. It is impossible to discover any solid reason for denying this proposition. The right of the mortgagee to the mortgaged chattels, after seizure, is derived under his mortgage. That instrument is not only the source of his title, but the measure of its character. An assignment of a chattel mortgage by a mortgagee in possession, places the.assignee in the same position, as it regards the title to the property and the right of redemption of the mortgagor, as that occupied by the mortgagee before assignment.
The judgment should be affirmed, and the appeal dismissed.
Moses, C. J., and Wright, A. J., concurred.